Title: To John Adams from François Adriaan Van der Kemp, 28 June 1815
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and high respected friend!
Oldenbarneveld 28 of Jun. 1815.—


Although your Ladÿ in the letter, with which She honoured me, intimated, that ere long I was again to be favoured with a few lines, I did not expect their arrival So Soon—How greatly this enhances the value of your gift, more yet, when I reflect, that writing must have become Some what difficult to you—though I perceive but Seldom anÿ Symptoms of that trembling hand, of which you complain—except, now and then in the Superscription of your name.
I wished it was in my power, to communicate the desired information about the Marquis D’Argens’s work—but am, as it were, without a Librarÿ to consult, and it is more than thirty years Since I perused them. They had Some considerable run in their daÿ and were en vogue bÿ his admirers, which were manÿ—but it was rather his Superficial than his profound reflections which procured these—a better man than Voltaire and Diderot he appeared to be Sincere, and desired to instruct, but had not Sufficiently examined to assume the Didactic tone of his colleagues—As a friend—a Husband a man he was respected, and tho a courtier—in the full glow of Frederic’s favour—he was not a Servile flatterer of that king.
From the works of that Royal author principally from his correspondence—the character of the Marquis may be learnd—and—if my memorÿ does not fail me, a Biographical Sketch of his live appeared Since his death.
What!—have you more grand-children around you? I meant, the two promising boys, whom I did See at Quincy, were gone to their Father in England; How happÿ yet, to be Surrounded with those, who revere and love you. Mrs. v. d. kemp is now gratified in the Same manner—although She experiences at nearly 70, that She can not always Successfullÿ cope with these Sprightly boys—particularly the youngest, the oldest has Something of his father’s Sedateness, without any danger, that it prognosticates dulness. This excursion is to Her a delicious treat and So it is to her Children, and So it proves to Mr & mrs Busti, who contributes her reconvalescence to this long desired visit.
Well you Saÿ—that resignation is our last resource—but it is not So easÿ to learn it—not So easy—to Submit—to be useless, and here yet we maÿ undervalue our Situation, because our Usefulness is not adapted to our whims, and we too often disregard the opportunities, in which we performed a good thing, in which we omitted it, tho in our power—this too would Solomon have Said is Some Smattering of vanitÿ—that we too readily presume—that we could have accomplished more and far greater things, when brilliancÿ would have Spread a lustre all around us. I know you too well, and have learned from you too much, to consider your Views narrow and contracted—So that I assume it rather as a kind rebuke on mÿ irresistible bent—to grasp at too much, than a mockerÿ of mÿ Success—and yet, before I Stop, I may give you a fresh proof of mÿ incorrigibility
It is mÿ opinion too, that the Reformation—its causes and consequences—had a large Share in the events—brought about in the Latter part of the past and the beginning of the present centurÿ, and remain yet apprehensive, that our country maÿ have Some further Share in their effects—which nevertheless I Should lament to be doomed to witness.
Whÿ did you not answer—my good Sir! my question about Monroe’s Treaty, in your own positive manner—than So equivocallÿ—I questioned not the power—highly discretionary as it is—of the President to reject a disgrading Treaty—or which he considers So—neither thus the propriety of it in the present case, if that Treatise was thus to be branded—But—I desired to be Shewn the obnoxious articles—I could not See—how—were theÿ undeserving consideration—the Negotiators remained in favour—enjoying the President’s high patronage? They then had abused his confidence, or were not to be trusted with the interests of the Nation. I will not Say, you might have convinced me—as you know—it is Sometimes not an easy task to bring me So far as Agrippa—but it was possible—and you have more than once prevailed. Former Success—your perspicuous view of the things—in which I am only initiated—and the power of persuasion—which you know to possess—might have induced you to make the experiment—I will pay your Greek with few words of Euripides
τὸ δ ἀξίομα, κᾂν κακως λέγῃ, τὸ σὸν
Νικᾶ—
To you Sir! I Shall do the justice—you wish not Such a victory, and permit me cheerfullÿ to remain a Dissenter from your faith—in politics as well as in Religion—if you can not compel me to Surrender to argument. But treves de Politique—I hate it nearly as cordially as polemical Divinitÿ let me Speak of what I know better—mÿ amusements—
I took this Spring my refuge again to Tacitus, and read him with more care than I ever did—what an history would we have possessed—had he been Cicero’s and Cæsar’s cotemporarÿ! Tacitus profound meditations originated a wish that with his Sagacitÿ—du Thou’s candour: vested with all the charms of genuine eloquence—a Succinct history of France was given—Such a one as from John Luzac—or J. Q. A. might be expected—had they been Frenchmen—I will give you the limits of my plan—which I would Send to France, was my only remaining Correspondent not a female frend—there it is.
Comparative view of France during the reign of Louis xvi till the year of 1789—that of Napoleon till 1814—and reassumed power in 1815—with that of Louis xviii.
"Its State of Religion and morals—in both great Epochs—Its consequences under the continuance of Napoleon’s dominion or Louis xviii—mediate remote. Situation of France with regard to its neighbours and influence on them. Its internal Situation under both dynasties—its population—wealth finances—arts Sciences—commerce—manufactures   Agriculture—Laws—police—constitution—Liberty—expenditure of money—exercise of power—Army—Navÿ &c—awaÿ, you Say, with your reveries—and I agree—return rather with me to my old frend and cheerful companion Montaigne—he beguiles the time—he cheers the heart he illumes the mind—I read him always again with a renewed pleasure. You visited then the Independence? how acceptable must have been your appearance—divested of all outward honours, and how respectfully must my venerable frend have been received!—I can form myself Some idea of your then feelings—they must have been congenial though far more exalted, than those I felt, when, I dined in 82 on board the American frigate—the South-Carolina—four days after the birth of my firstborn—at an invitation of mr Tichelaer and commodore Gillon—I hope—Cambridge may receive at thier next commencement Such a visit—and receive the last blessing of their honoured Mecænas! I include a drawing of a barn in Lealand—for your inspection and that of your neighbour J. Quincey—It maÿ be of use—to Some—in Saving a valuable part of the manure—lost in our countrÿ. Be So Obliging—to give it him—after having examined it. The urine—by the Dutch called gier is Saved—and brought in an oblong box on a Waggon to the fields—and Spread over them with a Scoop. But I must not detain you much longer by my Scribbling—as only to assure you—that I always remain your grateful and / Obliged frend

Fr. Adr v. d. kemp


i Julÿ. 1815—P.S. I forgot to mention, that I received a kind and polite letter of your frend A. H. Everett with thanks for the Introductory Letters, and acknowledgment, that he owed these to your high valued intercession and offer of his Services in Europe—if I desired anÿ—I could not accept these, how inclined I am to take hold of those of my frends—He was to me a Stranger—tho a respected one, and I hate do ut des, facio—ut facias, in the common course of Live—
T. T—2 P.SPeccavi pater, Da veniam! it is a venial blunder—I offered to you and mr Quincey—my Drawings of a barn—and lo—when looking for it—I possess it no more—I must have disposed of it to Some good or wise man—and it is an excusable failing in your eye that I mean to remain the proprietor—of what I have long disputed of. To make you—Some compensation—know—that I received—at one instant—ten letters from Holland—It must bring me on the Town—if it continues weekly—two Dole—pottage for a poor Cottager—one has paid it—Listen to the tune—I must give it in English—as well I can—“If it was permitted to be jealous, then I could Say, to have experienced Something Similar to it—when informed, that you passed Such delightful days with our worthy frend Adams. He is indeed an eminent man of heart and Soul, and who in the badly administered concerns of his country must have Suffered greatly—We know however too little of the real State of your affairs—I wish you and your wife and your Children every desirable blessing—I wish it to my old and worthy frend Adams”—What Say You to this—is it not the language of the heart—that of Corn. de Gysalaer? it is his—he remains the Same respected in his retirement—loving Him—who was his intimate frend Since 1773—adio.

T. T.